                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        , , .~
                                                                        ELECTRONICALLY FIL"ED
                                                                        DOC#:       -;-f; .
                                                                        DATE FlLED:_J/-~ Z:0
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-~-----------------"----
MICHELE LANHAM,
                           _ ___.____ . - . ·- •. -· --· -X
                                                                   Civil Action No.:
                                                                   l 9-CV-00024-AKH
                                       Plaintiff,
                                                                   STIPULATION AND
                  -against-                                        ORDER OF
                                                                   CONFIDENTIALITY
LUMENIS, INC.,
                                                                                                 I
                           Defendant.
------,----------~-------,-.-.,..~---~---X

       1T IS HEREBY STIPULATED by and between the undersigned counsel for the

parties in the above-captioned action as follows pursuant to this Stipulation and Order of

Confidentiality (the "Stipulation"):

        1.     This Stipulation shall apply to documents marked "Confidential" or "AEO"

(meaning for "Attorneys' Eyes Only") by counsel for any party in this action, which shall be

referred to herein as the "Confidential Documents."

       2.      The Confidential Documents shall be used by the parties and their attorneys

solely for the purpose of preparing and conducting this litigation. No party or person subject

to this Stipulation may disclose such information or material to anyone else except as this

Stipulation expressly permits.

       3.      Neither the Confidential Documents themselves, nor any of the information

contained in the Confidential Documents, may be disclosed or used by the parties or their

attorneys for any other purpose without further Order of this Court. Neither the Confidential

Documents themselves, nor any information contained in the Confidential Documents, may be

given, shown, made available or communicated by the parties or their attorneys in any way,

either in writing or verbally, to anyone except:
                  a.     The Court (including c1erks and other court personnel);

                  b.     Counsel to the parties, inc]uding any members of such counsel's law

        office;

                  c.     The parties, including any employees and board members of such

        parties, to the extent deemed by counse] disclosing such information to be necessary

        for the purpose of assisting in the prosecution or defense of this litigation;

                  d.     Court reporters who record deposition or other testimony in the

        Etigation;

                  e.     Experts or consultants retained in connection with the litigation,

        provided that such experts or consultants are using such information solely in

        connection with this litigation;

                  f.     Any other person, upon written consent of counsel for the parties.

        4.        Any documents marked AEO shall be reviewed by the attorneys only to the

parties to this litigation.

        5.        Any Confidential Documents, or quotations from or references to

Confidential Documents, which are included with papers filed with the Court, shall be

filed in an envelope marked "Confidential -- Subject to Stipulation and Order of

Confidentiality." Such document.c:; shall not be filed electronically with the Court unless

notice of intention to file such documents has been provided in advance to opposing

counsel.

        6.        Should any documents be produced by non-parties in this litigation pursuant

to subpoena, such documents shall automatically be deemed Confidential Documents

pursuant to this Stipulation.


                                              2
        7.     If any Party disputes, in good faith, that any specific document or piece of

information produced pursuant to this Stipulation and Order is Confidential Material, the

disputing Party shall provide notice of its dispute and the basis therefore. The Parties shall

attempt to resolve by agreement whether or on what terms the document or information is

entitled to confidential treatment. If the Parties are unable to agree as to whether or on what

terms a document or information should be designated as Confidential Material, the

designating Party must seek, within five (5) days, a ruling from the Court that the document

or infonnation is Confidential Material, subsequent to the application from the designating

party, and subject to the provisions of this Stipulation and Order, unless and until the Court

determines that the document or information is not Confidential Material.

        8.     Nothing in this Stipulation shall prevent any Party from producing any

information or materials in its possession in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

provided that such Party gives written notice to the Producing Party as soon as reasonably

possible, and if permitted by the time allowed under the request, at least ten (10) days before

any disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

        9.     Nothing contained in this Stipulation will be construed as: (a) a waiver by a party

hereto or person of its right to object to any discovery request in any subsequent legal

proceedings; {b) a waiver of any privilege or protection; or (c) a ruling regarding the

admissibility at trial of any document, testimony, or other evidence.

        10.    Within 30 days of the conclusion of this action or upon other agreement of
                                              3
the parties, counsel shall either return to opposing counsel or destroy all such Confidential

Documents, including all copies made of such Confidential Documents.

        11.    This Stipulation may be amended at any time by stipulation/agreement of the

parties or by order of the Court.

Dated: December 19, 2019                           Dated: December_, 2019
       Syosset, New York                                  New York, New York

Law Of~7fYale Pollack, P.C.                        Havkins Rosenfeld Ritzert & Varriale, LLP


By:t:7£--.._
        Yale Pollack, Esq.
                                                   By:._-----'(!_='-""(/..___ _ _ _ __
                                                           Carla Varriale, Esq.
Attorneys for Plaintiff                            Attorney for Defendants
66 Split Rock Road                                 1065 Avenue of the Americas, 8th Floor
Syosset, N.Y. 11791                                New York, New York 10018
(516) 631-6340                                     (212) 488-1958


SO ORDERED:
               , ... a.-'2.~
Dated: De.imbct _, !&19
      New York, New York
~-~,.--.~---...:::::-,-,,
Ho.Afvh(K. Hellerstein
United States District Judge




                                            4
